Exhibit 10.2

 

SERVICES AGREEMENT

 

SERVICES AGREEMENT (this “Agreement”), dated as of January 11, 2013, by and
between Starz (f/k/a Liberty Media Corporation), a Delaware corporation
(“Starz”), and Liberty Media Corporation (f/k/a Liberty Spinco, Inc.), a
Delaware corporation (the “Provider”).

 

RECITALS

 

WHEREAS, on the date hereof, the Provider is a wholly owned subsidiary of Starz
and holds all of the businesses, assets and liabilities of Starz other than
those associated with Starz, LLC and its subsidiaries (“LLC”) following the
consummation of the transactions described in the plan of restructuring set
forth in Schedule 1.1 to that certain Reorganization Agreement, dated
January 10, 2013 (the “Reorganization Agreement”), to which the Provider and
Starz are each parties;

 

WHEREAS, in accordance with the Reorganization Agreement, 100% of the issued and
outstanding shares of common stock of the Provider will be distributed as a pro
rata dividend to the stockholders of Starz, with the effect that the Provider
will be spun-off (the “Spin-Off”) from Starz, and Starz will cease to have an
equity interest in the Provider;

 

WHEREAS, immediately following the Spin-Off, the Provider and Starz will be
separate and independent publicly-traded companies;

 

WHEREAS, the officers and employees of Starz prior to the Spin-Off (other than
the officers and employees of LLC) who provide services to Starz as a public
company will, following the Spin-Off, be officers and employees of the Provider
and compensated by the Provider and not Starz.

 

WHEREAS, the parties desire that, following the date of the Spin-Off (the
“Spin-Off Effective Date”), (i) Starz obtain from the Provider the services
described in Section 1.2 hereof and that Starz compensate the Provider for the
performance of such services on the basis described herein and (ii) the Provider
obtain from Starz the services described in Section 1.3 hereof and that Starz
offset any compensation owed to Starz for the performance of such services
against amounts owed by Starz to the Provider for the performance of the
services described in Section 1.2 hereof; and

 

WHEREAS, on the date hereof a subsidiary of the Provider is also entering into a
facilities sharing agreement with Starz with respect to 12300 Liberty Boulevard,
Englewood, Colorado (the “Facilities Sharing Agreement”) and a separate lease
agreement with respect to the lease of the corporate headquarters of Starz at
8900 Liberty Circle, Englewood Colorado (the “Lease Agreement”) following the
Spin-Off.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound legally, agree as follows:

 

ARTICLE I

 

ENGAGEMENT AND SERVICES

 

Section 1.1                                    Engagement of the Provider by
Starz; Engagement of Starz by the Provider.

 

(a)                                 Starz engages the Provider to provide to
Starz, commencing on the Spin-Off Effective Date, the services set forth in
Section 1.2 (collectively, the “Services”), and the Provider accepts such
engagement, subject to and upon the terms and conditions of this Agreement. 
Starz acknowledges that certain of the Services will be performed by officers,
employees or consultants of the Provider, who may also serve as officers,
employees or consultants of Starz and/or Liberty Interactive Corporation
(“Liberty Interactive”).

 

(b)                                 The Provider engages Starz to provide to the
Provider, commencing on the Spin-Off Effective Date, the services set forth in
Section 1.3 (collectively, the “IT Services”), and Starz accepts such
engagement, subject to and upon the terms and conditions of this Agreement. The
Provider acknowledges that certain of the services set forth in Section 1.3 will
be performed by officers, employees or consultants of Starz.

 

Section 1.2                                    Services to be Provided to Starz.

 

(a)                                 The Services will include the following, if
and to the extent requested by Starz during the Term:

 

(i)                                     insurance administration and risk
management services;

 

(ii)                                  services performed by the Provider’s
investor relations, internal audit, tax and law departments; and

 

(iii)                               such other services as the Provider may
obtain from its officers, employees and consultants in the management of its own
operations that Starz may from time to time request.

 

(b)                                 The Services are intended to be those
services and functions that are appropriate for the operation and management of
Starz as a publicly-traded company, and are not intended to be duplicative of
services and functions for the operating subsidiaries of Starz that are to be
performed by officers, employees and consultants of those companies.

 

2

--------------------------------------------------------------------------------


 

Section 1.3                                    Services to be Provided to the
Provider.

 

(a)                                 The IT Services will include the following,
if and to the extent requested by the Provider during the Term (as defined
below):  technical and information technology assistance, including management
information systems, data storage network and telecommunications services.

 

(b)                                 The IT Services are not intended to be
duplicative of services and functions that are to be performed by officers,
employees and consultants of the Provider.

 

Section 1.4                                    Services Not to Interfere with
Business.

 

(a)                                 Starz acknowledges and agrees that in
providing Services hereunder the Provider will not be required to take any
action that would disrupt, in any material respect, the orderly operation of the
Provider’s own business activities.

 

(b)                                 The Provider acknowledges and agrees that in
providing the IT Services Starz will not be required to take any action that
would disrupt, in any material respect, the orderly operation of Starz’s own
business activities.

 

Section 1.5                                    Books and Records.  Each of the
Provider and Starz will maintain separate books and records, in reasonable
detail in accordance with its standard business practices, with respect to its
provision of services pursuant to this Agreement, including, as to the Provider,
records supporting the computation of the Allocated Expenses (as such term is
defined below) pursuant to Article II (collectively, “Supporting Records”). Each
party will provide to the other and its respective duly authorized
representatives, agents, and attorneys, reasonable access to all of their
respective Supporting Records during business hours upon request after
reasonable advance notice.

 

ARTICLE II

 

COMPENSATION

 

Section 2.1                                    Starz Allocated Compensation and
Expenses.

 

(a)                                 For each officer, employee or consultant of
the Provider that provides Services to Starz (each, an “Attributed Employee”),
Starz shall be allocated an amount (the “Allocated Employee Compensation”) equal
to his or her aggregate salary, bonus and health, retirement and other
compensation and benefits paid by the Provider (other than, in all cases,
equity-based compensation paid by the Provider) (“Provider Employee
Compensation”) multiplied by his or her Starz Percentage (as defined below);
provided, however, that the Allocated Employee Compensation allocable to any
Attributed Employee who holds the office of Vice President or higher of Starz,
including Chairman of the Board (each, a “Starz Officer”), will not take into
account any bonus amounts paid to such Attributed Employee by the Provider as
part of his or her Provider Employee Compensation.  The “Starz Percentage” with
respect to any officer, employee or consultant of the Provider will equal, over
a defined period of time, an estimate of the amount of time that he or she will
spend over such period of time providing Services to Starz relative to the
amount of time he or she will spend over such period of time

 

3

--------------------------------------------------------------------------------


 

performing his or her duties and responsibilities as an officer, employee or
consultant of the Provider (including time spent providing services pursuant to
the Services Agreement, dated September 23, 2011, as amended, between Liberty
Interactive and the Provider).  Starz will pay to the Provider the aggregate
Allocated Employee Compensation, together with such other costs and expenses as
may be incurred by the Provider in connection with the provision of Services to
Starz hereunder (collectively with the aggregate Allocated Employee Compensation
but exclusive of any Out-of-Pocket Costs (as defined below), the “Allocated
Expenses”), in accordance with Section 2.3 below; provided, however, that Starz
will reduce any amounts payable hereunder by Starz to the Provider, each month,
by the Offset Amount (as defined below) with respect to the corresponding
payment period. The Allocated Expenses will be more fully set forth in, or
determined from time to time in the manner set forth in, Schedule
2.1(a) attached hereto, as such Schedule may be periodically amended and revised
by the parties.  It is intended that the payments by Starz to the Provider under
this Agreement in respect of Allocated Expenses are equivalent to those which
Starz would pay to a third party on an arm’s length basis for the same services.
If the cost of any Service to be provided to Starz under this Agreement is
included in the Annual Allocation Expense (as such term is defined in the
Facilities Sharing Agreement) payable by Starz under the Facilities Sharing
Agreement, then the cost of such Service shall not also be payable by Starz
under this Agreement.

 

(b)                                 The Starz Percentage applicable to each
Attributed Employee and the Allocated Expenses (other than the initial Starz
Percentage and Allocated Expenses) will be determined by the Provider, in
consultation with Starz, on or about December 15th of each year during the Term
(commencing December 15, 2013).  The Starz Percentage of an Attributed Employee
shall be based on the anticipated Services to be provided by such Attributed
Employees to Starz during the upcoming fiscal year, among other things deemed
relevant by the Provider and Starz.  The Provider and Starz will review and
evaluate the Starz Percentages and Allocated Expenses for reasonableness
quarterly during the Term, and will negotiate in good faith to reach agreement
on any appropriate adjustments to the Starz Percentages and Allocated Expenses
based on such review and evaluation, including:  (i) adjustments that reflect
changes to the Provider Employee Compensation of each Attributed Employee;
(ii) adjustments that reflect changes to any other costs or expenses included in
the Allocated Expenses; (iii) adjustments that reflect changes in the allocable
percentages of time spent by particular Attributed Employees providing Services
to Starz; and (iv) determinations as to the appropriate effective date (which
may be retroactive) for any such adjustment to a Starz Percentage and Allocated
Expenses. The Allocated Expenses set forth on Schedule 2.1(a) hereto shall be
reviewed on March 1, 2013 and amended and revised by the parties accordingly. In
connection with each review and evaluation hereunder, the Provider will provide
Starz with a composite schedule of the percentage of time spent by each of the
Provider’s officers, employees or consultants providing the Services to Starz
relative to the amount of time he or she has spent over such period of time
performing his or her duties and responsibilities as an officer, employee or
consultant of the Provider (including time spent providing services pursuant to
the Services Agreement, dated September 23, 2011, as amended, between Liberty
Interactive and the Provider) during the period since the immediately preceding
review and evaluation.

 

(c)                                  For each officer, employee or consultant of
Starz that provides IT Services to the Provider (each, an “IT Employee”), the
Provider shall be allocated an amount (the “IT Employee Compensation”) equal to
his or her aggregate salary, bonus and health, retirement and

 

4

--------------------------------------------------------------------------------


 

other compensation and benefits paid by Starz (other than, in all cases,
equity-based compensation paid by Starz) (“Starz Employee Compensation”)
multiplied by his or her IT Percentage (as defined below).  The “IT Percentage”
with respect to any officer, employee or consultant of Starz will equal, over a
defined period of time, an estimate of the amount of time that he or she will
spend over such period of time providing IT Services to the Provider relative to
the amount of time he or she will spend over such period of time performing his
or her duties and responsibilities as an officer, employee or consultant of
Starz. As described in Section 2.1(a) above, Starz will offset against amounts
payable by Starz to the Provider hereunder an amount equal to the aggregate IT
Employee Compensation, together with such other costs and expenses as may be
incurred by Starz in connection with the provision of IT Services to the
Provider hereunder (collectively with the aggregate IT Employee Compensation but
exclusive of any IT Out-of-Pocket Costs (as defined below), the “IT Allocated
Expenses”) (such amount, the “Offset Amount”). The IT Allocated Expenses will be
more fully set forth in, or determined from time to time in the manner set forth
in, Schedule 2.1(c) hereto, as such Schedule may be periodically amended and
revised by the parties. The IT Allocated Expenses will include allocated
portions of Starz costs associated with office space for IT Employees, data
centers, bandwidth, license and maintenance incurred in providing the IT
Services, all in the manner set forth in Schedule 2.1(c) hereto.  It is intended
that the amount to be offset in favor of Starz under this Agreement in respect
of IT Allocated Expenses is equivalent to the amount the Provider would pay to a
third party on an arm’s length basis for the same services.

 

(d)                                 The IT Percentage applicable to each IT
Employee and the IT Allocated Expenses (other than the initial IT Percentage and
IT Allocated Expenses) will be determined by Starz, in consultation with the
Provider, on or about December 15th of each year during the Term (commencing
December 15, 2013).  The IT Percentage of an IT Attributed Employee shall be
based on the anticipated IT Services to be provided by such IT Attributed
Employees to the Provider during the upcoming fiscal year, among other things
deemed relevant by the Provider and Starz.  The Provider and Starz will review
and evaluate the IT Percentages and IT Allocated Expenses for reasonableness
quarterly during the Term, and will negotiate in good faith to reach agreement
on any appropriate adjustments to the IT Percentages and IT Allocated Expenses
based on such review and evaluation, including:  (i) adjustments that reflect
changes to the Starz Employee Compensation of each IT Attributed Employee;
(ii) adjustments that reflect changes to any other costs or expenses included in
the IT Allocated Expenses; (iii) adjustments that reflect changes in the
allocable percentages of time spent by particular IT Attributed Employees
providing IT Services to the Provider; and (iv) determinations as to the
appropriate effective date (which may be retroactive) for any such adjustment to
a IT Percentage and IT Allocated Expenses. The IT Allocated Expenses set forth
on Schedule 2.1(c) hereto shall be reviewed on March 1, 2013 and amended and
revised by the parties accordingly. In connection with each review and
evaluation hereunder, Starz will provide the Provider with a composite schedule
of the percentage of time spent by each of Starz’s officers, employees or
consultants providing the IT Services to the Provider relative to the amount of
time he or she has spent over such period of time performing his or her duties
and responsibilities as an officer, employee or consultant of Starz during the
period since the immediately preceding review and evaluation.

 

5

--------------------------------------------------------------------------------


 

Section 2.2                                    Cost Reimbursement.

 

(a)                                 In addition to (and without duplication of)
the Allocated Expenses payable pursuant to Section 2.1, Starz also will
reimburse the Provider, on a monthly basis, for all direct out-of-pocket costs,
with no markup (“Out-of-Pocket Costs”), reasonably incurred by the Provider in
performing the Services on behalf of Starz (e.g., postage and courier charges,
travel and meal expenses, and other miscellaneous expenses that are incurred by
the Provider or the Attributed Employees in the conduct of the Services). No
Out-of-Pocket Costs in excess of $1,000, individually or at any one time
outstanding in the aggregate, will be reimbursed unless approved in advance by
Starz (which approval may be oral or in writing, including in electronic
format).

 

(b)                                 In addition to (and without duplication of)
the IT Allocated Expenses payable pursuant to Section 2.1, the Provider also
will reimburse Starz, on a monthly basis, for all direct out-of-pocket costs,
with no markup (“IT Out-of-Pocket Costs”), reasonably incurred by Starz in
performing the IT Services on behalf of the Provider (e.g., software license
fees attributable to desktop or laptop computers utilized by the Provider and
other miscellaneous expenses that are incurred by Starz in the conduct of the IT
Services). No IT Out-of-Pocket Costs in excess of $1,000, individually or at any
one time outstanding in the aggregate, will be reimbursed unless approved in
advance by the Provider (which approval may be oral or in writing, including in
electronic format).

 

Section 2.3                                    Payment Procedures.

 

(a)                                 Starz will pay the Provider, by wire or
intrabank transfer of funds or in such other manner specified by the Provider to
Starz, in arrears on or before the last day of each calendar month beginning
February 2013, the aggregate Allocated Expenses then in effect, in monthly
installments, less the Offset Amount then in the effect, in monthly
installments; provided, however, that the first payment due hereunder shall
include the prorated portion of the Allocated Expenses less an offset for the
prorated portion of the Offset Amount, in each case, applicable to the period
between the Spin-Off Effective Date and January 31, 2013.

 

(b)                                 Any reimbursement to be made to the Provider
pursuant to Section 2.2(a) will be paid to the Provider within 30 days after
receipt by Starz of an invoice therefor, by wire or intrabank transfer of funds
or in such other manner acceptable to the Provider.  The Provider will invoice
Starz monthly for reimbursable expenses incurred by the Provider on its behalf
during the preceding calendar month as contemplated in Section 2.2(a); provided,
however, that the Provider may separately invoice Starz at any time for any
single reimbursable expense incurred by the Provider on Starz’s behalf in an
amount equal to or greater than $25,000.  Any invoice or statement pursuant to
this Section 2.3(b) will be accompanied by supporting documentation in
reasonable detail consistent with the Provider’s own expense reimbursement
policy.

 

(c)                                  Any reimbursement to be made to Starz
pursuant to Section 2.2(b) will be paid to Starz within 30 calendar days after
receipt by the Provider of an invoice therefor, by wire or intrabank transfer of
funds or in such other manner acceptable to Starz, including as an offset
against any reimbursements then payable to the Provider under Section 2.3(b).
Starz will invoice the Provider monthly for reimbursable expenses incurred by
Starz on its behalf during the preceding calendar month as contemplated in
Section 2.2(b); provided, however, that Starz may

 

6

--------------------------------------------------------------------------------


 

separately invoice the Provider at any time for any single reimbursable expense
incurred by Starz on the Provider’s behalf in an amount equal to or greater than
$25,000. Any invoice or statement pursuant to this Section 2.3(c) will be
accompanied by supporting documentation in reasonable detail consistent with
Starz’s own expense reimbursement policy.

 

(d)                                 Any payments not made when due under this
Section 2.3 will bear interest at the rate of 1.5% per month on the outstanding
amount from and including the due date to but excluding the date paid.

 

Section 2.4                                    Survival.  The terms and
conditions of this Article II will survive the expiration or earlier termination
of this Agreement.

 

ARTICLE III

 

TERM

 

Section 3.1                                    Term Generally.  The term of this
Agreement will commence on the Spin-Off Effective Date and will continue until
the third anniversary of the Spin-Off Effective Date (the “Term”). This
Agreement is subject to termination prior to the end of the Term in accordance
with Section 3.3.

 

Section 3.2                                    Discontinuance of Select
Services; Discontinuation of IT Services.

 

(a)                                 At any time during the Term, on not less
than 30 days’ prior written notice to the Provider, Starz may elect to
discontinue obtaining any of the Services from the Provider.  In such event, the
Provider’s obligation to provide Services that have been discontinued pursuant
to this Section 3.2(a) to Starz, and the obligation of Starz to compensate the
Provider for such discontinued Services (other than as described below), will
cease as of the end of such 30-day period (or such earlier date as may be agreed
by the parties), and this Agreement will remain in effect for the remainder of
the Term with respect to those Services that have not been so discontinued.  The
Provider and Starz will promptly evaluate the Allocated Expenses for
reasonableness following the discontinuance of any Services to Starz and will
negotiate in good faith to reach agreement on any appropriate adjustment
thereto.  Starz will remain liable for any required payment or performance
accrued prior to the effective date of discontinuance of any Service. To the
extent that as a result of any termination of Services under this
Section 3.2(a), the Offset Amount exceeds the Allocated Expenses for any given
month, Starz shall be entitled to receive a payment equal to such excess in a
manner similar to that described in Section 2.3(a) with respect to payments made
by Starz.

 

(b)                                 At any time during the Term, on not less
than 30 days’ prior written notice to Starz, the Provider may elect to
discontinue obtaining any of the IT Services from Starz.  In such event, Starz’s
obligation to provide IT Services that have been discontinued pursuant to this
Section 3.2(b) to the Provider, and the obligation of the Provider to compensate
Starz for such discontinued IT Services (other than as described below), will
cease as of the end of such 30-day period (or such earlier date as may be agreed
by the parties), and this Agreement will remain in effect for the remainder of
the Term with respect to those IT Services that have not been so discontinued. 
The Provider and Starz will promptly evaluate the IT Allocated Expenses for

 

7

--------------------------------------------------------------------------------


 

reasonableness following the discontinuance of any IT Services to the Provider
and will negotiate in good faith to reach agreement on any appropriate
adjustment thereto.  The Provider will remain liable for any required payment or
performance accrued prior to the effective date of discontinuance of any IT
Service.

 

Section 3.3                                    Termination.

 

(a)                                 This Agreement will be terminated prior to
the expiration of the Term in the following events:

 

(i)                                     (A) with respect to the provision of the
Services, at any time upon at least 30 days’ prior written notice by Starz to
the Provider, (B) with respect to the provision of the IT Services, at any time
upon at least 30 days’ prior written notice by the Provider to Starz, or (C) in
its entirety upon the mutual written agreement of the parties hereto;

 

(ii)                                  immediately upon written notice (or at any
later time specified in such notice) by the Provider to Starz if a Change in
Control or Bankruptcy Event occurs with respect to Starz; or

 

(iii)                               immediately upon written notice (or at any
later time specified in such notice) by Starz to the Provider if a Change in
Control or Bankruptcy Event occurs with respect to the Provider.

 

(b)                                 For purposes of this Section 3.3, a “Change
in Control” will be deemed to have occurred with respect to a party if a merger,
consolidation, binding share exchange, acquisition, or similar transaction
(each, a “Transaction”), or series of related Transactions, involving such party
occurs as a result of which the voting power of all voting securities of such
party outstanding immediately prior thereto represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
less than 75% of the voting power of such party or the surviving entity of the
Transaction outstanding immediately after such Transaction (or if such party or
the surviving entity after giving effect to such Transaction is a subsidiary of
the issuer of securities in such Transaction, then the voting power of all
voting securities of such party outstanding immediately prior to such
Transaction represent (by being converted into voting securities of such issuer)
less than 75% of the voting power of the issuer outstanding immediately after
such Transaction).

 

For purposes of this Section 3.3, a “Bankruptcy Event” will be deemed to have
occurred with respect to a party upon such party’s insolvency, general
assignment for the benefit of creditors, such party’s voluntary commencement of
any case, proceeding, or other action seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or consolidation of such party’s debts
under any law relating to bankruptcy, insolvency, or reorganization, or relief
of debtors, or seeking appointment of a receiver, trustee, custodian, or other
similar official for such party or for all or any substantial part of such
party’s assets (each, a “Bankruptcy Proceeding”), or the involuntary filing
against such party of any Bankruptcy Proceeding that is not stayed within 60
days after such filing.

 

8

--------------------------------------------------------------------------------


 

Each party will remain liable to the other for any required payment accrued
prior to the termination of this Agreement.

 

ARTICLE IV

 

PERSONNEL AND EMPLOYEES FOR SERVICES

 

Section 4.1                                    Personnel to Provide Services.

 

(a)                                 The Provider will make available to Starz,
on a non-exclusive basis, the appropriate personnel to perform the Services. 
The personnel made available to perform selected Services are expected to be
substantially the same personnel who provide similar services in connection with
the management and administration of the business and operations of the
Provider.

 

(b)                                 Starz acknowledges that:

 

(i)                                     any Attributed Employee providing
Services may also be performing (x) similar services for Liberty Interactive;
(y) services to the Provider in his or her capacity as an officer, employee or
consultant of the Provider; and (z) services for certain Subsidiaries and
Affiliates of the Provider or Liberty Interactive, in each case, while also
potentially performing services directly for Starz and certain of its
Subsidiaries and Affiliates under a direct employment, consultancy or other
service relationship between such person and Starz and irrespective of this
Agreement; and

 

(ii)                                  the Provider may elect, in its discretion,
to utilize independent contractors rather than officers, employees or
consultants of the Provider to perform some or all of the Services for Starz
from time to time, and such independent contractors will be deemed included
within the definition of “Attributed Employees” for all purposes of this
Agreement.

 

Section 4.2                                    Personnel to Provide IT Services.

 

(a)                                 Starz will make available to the Provider,
on a non-exclusive basis, the appropriate personnel to perform the IT Services. 
The personnel made available to perform selected IT Services are expected to be
substantially the same personnel who provide similar services in connection with
the management and administration of the business and operations of Starz.

 

(b)                                 The Provider acknowledges that:

 

(i)                                     any IT Attributed Employee providing IT
Services may also be performing services to Starz and certain Subsidiaries and
Affiliates of Starz in his or her capacity as an officer, employee or consultant
of Starz while also potentially performing services directly for the Provider
and certain of its Subsidiaries and Affiliates under a direct employment,
consultancy or other service relationship between such person and the Provider
and irrespective of this Agreement; and

 

9

--------------------------------------------------------------------------------


 

(ii)                                  Starz may elect, in its discretion, to
utilize independent contractors rather than officers, employees or consultants
of Starz to perform some or all of the IT Services for the Provider from time to
time, and such independent contractors will be deemed included within the
definition of “IT Attributed Employees” for all purposes of this Agreement.

 

(c)                                  Each of the Provider and Starz agrees that
the personnel performing IT Services hereunder may also be asked by the Provider
to perform IT Services for Liberty Interactive and that any such IT Services so
provided to Liberty Interactive will be treated for all purposes hereunder as IT
Services provided to the Provider.

 

Section 4.3                                    Provider as Payor.  The parties
acknowledge and agree that the Provider, and not Starz, will be solely
responsible for the payment of salaries, wages, benefits (including health
insurance, retirement, and other similar benefits, if any) and other
compensation applicable to all Attributed Employees; provided, however, that
Starz is responsible for (i) the payment of the Allocated Expenses in accordance
with Sections 2.1 and 2.3, and (ii) the payment of all compensation based on,
comprised of or related to the equity securities of Starz (the “Excluded
Compensation”).  The parties acknowledge that Attributed Employees may provide
services directly to Starz in consideration for the receipt of Excluded
Compensation or any other compensation pursuant to any separate employment,
consultancy or other service relationship between such person(s) and Starz
(“Separate Starz Compensation”). All Attributed Employees will be subject to the
personnel policies of the Provider and will be eligible to participate in the
Provider’s employee benefit plans to the same extent as similarly situated
employees of the Provider performing services in connection with the Provider’s
business.  Except as otherwise required by the terms of the Tax Sharing
Agreement, (i) the Provider will be responsible for the payment of all federal,
state, and local withholding taxes and other such employment related taxes as
are required by law with respect to the compensation of all Attributed Employees
(other than with respect to any Excluded Compensation and any Separate Starz
Compensation) and (ii) Starz will be responsible for the payment of all federal,
state, and local withholding taxes and such other employment related taxes as
are required by law with respect to all Excluded Compensation and any Separate
Starz Compensation paid to any Attributed Employee by Starz. Starz will
cooperate with the Provider to facilitate the Provider’s compliance with
applicable federal, state, and local laws, rules, regulations, and ordinances
applicable to the employment of all Attributed Employees.

 

Section 4.4                                    Starz as Payor.  The parties
acknowledge and agree that Starz, and not the Provider, will be solely
responsible for the payment of salaries, wages, benefits (including health
insurance, retirement, and other similar benefits, if any) and other
compensation applicable to all IT Attributed Employees.  All IT Attributed
Employees will be subject to the personnel policies of Starz and will be
eligible to participate in Starz’s employee benefit plans to the same extent as
similarly situated employees of Starz performing services in connection with
Starz’s business.  Except as otherwise required by the terms of the Tax Sharing
Agreement, Starz will be responsible for the payment of all federal, state, and
local withholding taxes and other such employment related taxes as are required
by law with respect to the compensation of all IT Attributed Employees. The
Provider will cooperate with Starz to facilitate Starz’s compliance

 

10

--------------------------------------------------------------------------------


 

with applicable federal, state, and local laws, rules, regulations, and
ordinances applicable to the employment of all IT Attributed Employees.

 

Section 4.5                                    Additional Employee Provisions.

 

The Provider will have the right to terminate its employment of or consultancy
with any Attributed Employee at any time and Starz will have the right to
terminate its employment of or consultancy with any IT Attributed Employee at
any time.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1                                    Representations and Warranties of
the Provider.  The Provider represents and warrants to Starz as follows:

 

(a)                                 The Provider is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.

 

(b)                                 The Provider has the power and authority to
enter into this Agreement and to perform its obligations under this Agreement,
including the Services.

 

(c)                                  The Provider is not subject to any
contractual or other legal obligation that materially interferes with its full,
prompt, and complete performance under this Agreement.

 

(d)                                 The individual executing this Agreement on
behalf of the Provider has the authority to do so.

 

(e)                                  Subject to Section 1.4 hereof, all Services
will be performed promptly and in an accurate, complete, professional and
workmanlike manner, in compliance with all applicable laws.

 

Section 5.2                                    Representations and Warranties of
Starz.  Starz represents and warrants to the Provider as follows:

 

(a)                                 Starz is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.

 

(b)                                 Starz has the power and authority to enter
into this Agreement and to perform its obligations under this Agreement.

 

(c)                                  Starz is not subject to any contractual or
other legal obligation that materially interferes with its full, prompt, and
complete performance under this Agreement.

 

(d)                                 The individual executing this Agreement on
behalf of Starz has the authority to do so.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Such to Section 1.4 hereof, all IT Services
will be performed promptly and in an accurate, complete, professional and
workmanlike manner, in compliance with all applicable laws.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1                                    Indemnification.

 

(a)                                 The Provider will indemnify, defend, and
hold harmless Starz and each of its Subsidiaries, Affiliates, officers,
directors, employees and agents, successors and assigns (collectively, the
“Starz Indemnitees”), from and against any and all Actions, judgments,
Liabilities, losses, costs, damages, or expenses, including reasonable counsel
fees, disbursements, and court costs (collectively, “Losses”), that any Starz
Indemnitee may suffer arising from or out of, or relating to (a) any material
breach by the Provider of its obligations under this Agreement, (b) any acts or
omissions of Starz in providing the IT Services pursuant to this Agreement
(except to the extent such Losses (i) arise from or relate to any material
breach by Starz of its obligations under this Agreement, (ii) are attributable
to the gross negligence, willful misconduct, fraud, or bad faith of Starz or any
other Starz Indemnitee seeking indemnification under this Section 6.1(a),
(iii) are fully covered by insurance maintained by Starz or such other Starz
Indemnitee, or (iv) are payable by Starz pursuant to Section 7.11), or (c) the
gross negligence, willful misconduct, fraud or bad faith of the Provider or
Liberty Interactive, in each case, in connection with the performance of any
provision of this Agreement.

 

(b)                                 Starz will indemnify, defend, and hold
harmless the Provider and its Subsidiaries, Affiliates, officers, directors,
employees and agents, successors and assigns (collectively, the “Provider
Indemnitees”), from and against any and all Losses that any Provider Indemnitee
may suffer arising from or out of, or relating to (a) any material breach by
Starz of its obligations under this Agreement, (b) any acts or omissions of the
Provider in providing the Services pursuant to this Agreement (except to the
extent such Losses (i) arise from or relate to any material breach by the
Provider of its obligations under this Agreement, (ii) are attributable to the
gross negligence, willful misconduct, fraud, or bad faith of the Provider, any
other Provider Indemnitee seeking indemnification under this Section 6.1(b) or
Liberty Interactive, (iii) are fully covered by insurance maintained by the
Provider or such other Provider Indemnitee, or (iv) are payable by the Provider
pursuant to Section 7.11), or (c) the gross negligence, willful misconduct,
fraud or bad faith of Starz, in each case, in connection with the performance of
any provision of this Agreement.

 

Section 6.2                                    Indemnification Procedures.

 

(a)                                 (i)            In connection with any
indemnification provided for in Section 6.1, the party seeking indemnification
(the “Indemnitee”) will give the party from which indemnification is sought (the
“Indemnitor”) prompt notice whenever it comes to the attention of the Indemnitee
that the Indemnitee has suffered or incurred, or may suffer or incur, any Losses
for which it is entitled to indemnification under Section 6.1 and, if and when
known, the facts constituting the basis for such claim and the projected amount
of such Losses (which shall not be conclusive as

 

12

--------------------------------------------------------------------------------


 

to the amount of such Losses), in each case in reasonable detail. Without
limiting the generality of the foregoing, in the case of any Action commenced by
a third party for which indemnification is being sought (a “Third-Party Claim”),
such notice will be given no later than ten business days following receipt by
the Indemnitee of written notice of such Third-Party Claim.  Failure by any
Indemnitee to so notify the Indemnitor will not affect the rights of such
Indemnitee hereunder except to the extent that such failure has a material
prejudicial effect on the defenses or other rights available to the Indemnitor
with respect to such Third Party Claim.  The Indemnitee will deliver to the
Indemnitor as promptly as practicable, and in any event within five business
days after Indemnitee’s receipt, copies of all notices, court papers and other
documents received by the Indemnitee relating to any Third-Party Claim.

 

(ii)                                  After receipt of a notice pursuant to
Section 6.2(a)(i) with respect to any Third-Party Claim, the Indemnitor will be
entitled, if it so elects, to take control of the defense and investigation with
respect to such Third-Party Claim and to employ and engage attorneys reasonably
satisfactory to the Indemnitee to handle and defend such claim, at the
Indemnitor’s cost, risk and expense, upon written notice to the Indemnitee of
such election, which notice acknowledges the Indemnitor’s obligation to provide
indemnification under this Agreement with respect to any Losses arising out of
or relating to such Third-Party Claim. The Indemnitor will not settle any
Third-Party Claim that is the subject of indemnification without the written
consent of the Indemnitee, which consent will not be unreasonably withheld,
conditioned or delayed; provided, however, that, after reasonable notice, the
Indemnitor may settle a claim without the Indemnitee’s consent if such
settlement (A) makes no admission or acknowledgment of Liability or culpability
with respect to the Indemnitee, (B) includes a complete release of the
Indemnitee and (C) does not seek any relief against the Indemnitee other than
the payment of money damages to be borne by the Indemnitor. The Indemnitee will
cooperate in all reasonable respects with the Indemnitor and its attorneys in
the investigation, trial and defense of any lawsuit or action with respect to
such claim and any appeal arising therefrom (including the filing in the
Indemnitee’s name of appropriate cross-claims and counterclaims).  The
Indemnitee may, at its own cost, participate in any investigation, trial and
defense of any Third-Party Claim controlled by the Indemnitor and any appeal
arising therefrom, including participating in the process with respect to the
potential settlement or compromise thereof.  If the Indemnitee has been advised
by its counsel that there may be one or more legal defenses available to the
Indemnitee that conflict with those available to, or that are not available to,
the Indemnitor (“Separate Legal Defenses”), or that there may be actual or
potential differing or conflicting interests between the Indemnitor and the
Indemnitee in the conduct of the defense of such Third-Party Claim, the
Indemnitee will have the right, at the expense of the Indemnitor, to engage
separate counsel reasonably acceptable to the Indemnitor to handle and defend
such Third-Party Claim, provided, that, if such Third-Party Claim can be
reasonably separated between those portion(s) for which Separate Legal Defenses
are available (“Separable Claims”) and those for which no Separate Legal
Defenses are available, the Indemnitee will instead have the right, at the
expense of the Indemnitor, to engage separate counsel reasonably acceptable to
the Indemnitor to handle and defend the Separable Claims, and the Indemnitor
will not have the right to control the defense or investigation of such
Third-Party Claim or such Separable Claims, as the case may be (and, in which
latter case, the Indemnitor will have the right to control the defense or
investigation of the remaining portion(s) of such Third-Party Claim).

 

13

--------------------------------------------------------------------------------


 

(iii)                               If, after receipt of a notice pursuant to
Section 6.2(a)(i) with respect to any Third-Party Claim as to which
indemnification is available hereunder, the Indemnitor does not undertake to
defend the Indemnitee against such Third-Party Claim, whether by not giving the
Indemnitee timely notice of its election to so defend or otherwise, the
Indemnitee may, but will have no obligation to, assume its own defense, at the
expense of the Indemnitor (including attorneys fees and costs), it being
understood that the Indemnitee’s right to indemnification for such Third Party
Claim shall not be adversely affected by its assuming the defense of such Third
Party Claim.  The Indemnitor will be bound by the result obtained with respect
thereto by the Indemnitee; provided, that the Indemnitee may not settle any
lawsuit or action with respect to which the Indemnitee is entitled to
indemnification hereunder without the consent of the Indemnitor, which consent
will not be unreasonably withheld, conditioned or delayed; provided further,
that such consent shall not be required if (i) the Indemnitor had the right
under this Section 6.2 to undertake control of the defense of such Third-Party
Claim and, after notice, failed to do so within thirty days of receipt of such
notice (or such lesser period as may be required by court proceedings in the
event of a litigated matter), or (ii) (x) the Indemnitor does not have the right
to control the defense of the entirety of such Third-Party Claim pursuant to
Section 6.2(a)(ii) or (y) the Indemnitor does not have the right to control the
defense of any Separable Claim pursuant to Section 6.2(a)(ii) (in which case
such settlement may only apply to such Separable Claims), the Indemnitee
provides reasonable notice to Indemnitor of the settlement, and such settlement
(A) makes no admission or acknowledgment of Liability or culpability with
respect to the Indemnitor, (B) does not seek any relief against the Indemnitor
and (C) does not seek any relief against the Indemnitee for which the Indemnitor
is responsible other than the payment of money damages.

 

(b)                                 In no event will the Indemnitor be liable to
any Indemnitee for any special, consequential, indirect, collateral, incidental
or punitive damages, however caused and on any theory of liability arising in
any way out of this Agreement, whether or not such Indemnitor was advised of the
possibility of any such damages;  provided, that the foregoing limitations shall
not limit a party’s indemnification obligations for any Losses incurred by an
Indemnitee as a result of the assertion of a Third Party Claim.

 

(c)                                  The Indemnitor and the Indemnitee shall use
commercially reasonable efforts to avoid production of Confidential Information,
and to cause all communications among employees, counsel and others representing
any party with respect to a Third Party Claim to be made so as to preserve any
applicable attorney-client or work-product privilege.

 

(d)                                 The Indemnitor shall pay all amounts payable
pursuant to this Section 6.2 by wire transfer of immediately available funds,
promptly following receipt from an Indemnitee of a bill, together with all
accompanying reasonably detailed backup documentation, for any Losses that are
the subject of indemnification hereunder, unless the Indemnitor in good faith
disputes the amount of such Losses or whether such Losses are covered by the
Indemnitor’s indemnification obligation in which event the Indemnitor shall
promptly so notify the Indemnitee. In any event, the Indemnitor shall pay to the
Indemnitee, by wire transfer of immediately available funds, the amount of any
Losses for which it is liable hereunder no later than three (3) days following
any final determination of the amount of such Losses and the Indemnitor’s
liability therefor. A “final determination” shall exist when (a) the parties to
the dispute have reached an agreement in

 

14

--------------------------------------------------------------------------------


 

writing or (b) a court of competent jurisdiction shall have entered a final and
non-appealable order or judgment.

 

(e)                                  If the indemnification provided for in this
Section 6.2 shall, for any reason, be unavailable or insufficient to hold
harmless an Indemnitee in respect of any Losses for which it is entitled to
indemnification hereunder, then the Indemnitor shall contribute to the amount
paid or payable by such Indemnitee as a result of such Losses, in such
proportion as shall be appropriate to reflect the relative benefits received by
and the relative fault of the Indemnitor on the one hand and the Indemnitee on
the other hand with respect to the matter giving rise to such Losses.

 

(f)                                   The remedies provided in this Section 6.2
shall be cumulative and shall not preclude assertion by any Indemnitee of any
other rights or the seeking of any and all other remedies against an Indemnitor,
subject to Section 6.2(b).

 

(g)                                  For the avoidance of doubt, the provisions
of this Article VI are not intended to, and shall not, apply to any Loss, claim
or Liability to which the provisions of the Tax Sharing Agreement are
applicable.

 

(h)                                 To the fullest extent permitted by
applicable law, the Indemnitor will indemnify the Indemnitee against any and all
reasonable fees, costs and expenses (including attorneys’ fees), incurred in
connection with asserting, preserving or enforcing his, her or its rights under
this Article VI.

 

Section 6.3                                    Survival.  The terms and
conditions of this Article VI will survive the expiration or termination of this
Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                                    Defined Terms.

 

(a)                                 The following terms will have the following
meanings for all purposes of this Agreement:

 

“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court, grand jury or other governmental
authority or any arbitrator or arbitration panel.

 

“Affiliate” means, with respect to any Person, any other Person controlled by
such first Person, with “control” for such purpose meaning the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or voting interests, by contract, or otherwise. Notwithstanding the
foregoing, for purposes of this Agreement, none of the Persons listed in clause
(i), (ii) or (iii) shall be deemed to be Affiliates of any Person listed in any
other such

 

15

--------------------------------------------------------------------------------


 

clause: (i) Provider taken together with its Subsidiaries, (ii) Liberty
Interactive taken together with its Subsidiaries or (iii) Starz taken together
with any of its Subsidiaries.

 

“Confidential Information” means any information marked, noticed, or treated as
confidential by a party which such party holds in confidence, including all
trade secrets, technical, business, or other information, including customer or
client information, however communicated or disclosed, relating to past, present
and future research, development and business activities.

 

“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
and whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto (other than taxes).

 

“Person” means any natural person, corporation, limited liability corporation,
partnership, trust, unincorporated organization, association, governmental
authority, or other entity.

 

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.  Notwithstanding the
foregoing, for purposes of this Agreement, none of the Subsidiaries of the
Provider will be deemed to be Subsidiaries of Starz or any of its Subsidiaries,
nor will any of Starz or any of its Subsidiaries be deemed to be Subsidiaries of
the Provider or any of its Subsidiaries.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated January 11, 2013,
between Starz and the Provider.

 

(b)                                 The following terms will have the meanings
for all purposes of this Agreement set forth in the Section reference provided
next to such term:

 

16

--------------------------------------------------------------------------------


 

Definition

 

Section Reference

 

 

 

Agreement

 

Preamble

Allocated Employee Compensation

 

Section 2.1(a)

Allocated Expenses

 

Section 2.1(a)

Attributed Employee

 

Section 2.1(a)

Bankruptcy Event

 

Section 3.3(c)

Bankruptcy Proceeding

 

Section 3.3(c)

Change in Control

 

Section 3.3(c)

Excluded Compensation

 

Section 4.3

Facilities Sharing Agreement

 

Recitals

Indemnitee

 

Section 6.3(a)(i)

Indemnitor

 

Section 6.3(a)(i)

IT Allocated Expenses

 

Section 2.1(c)

IT Employee

 

Section 2.1(c)

IT Employee Compensation

 

Section 2.1(c)

IT Out-of-Pocket Costs

 

Section 2.2(b)

IT Services

 

Section 1.1(b)

Lease Agreement

 

Recitals

Liberty Interactive

 

Section 1.1(a)

Losses

 

Section 6.1(a)

Offset Amount

 

Section 2.1(c)

Out-of-Pocket Costs

 

Section 2.2(a)

Provider

 

Preamble

Provider Employee Compensation

 

Section 2.1(a)

Provider Indemnitees

 

Section 6.1(b)

Reorganization Agreement

 

Recitals

Separable Claim

 

Section 6.3(a)(ii)

Separate Legal Defenses

 

Section 6.3(a)(ii)

Separate Starz Compensation

 

Section 4.3

Services

 

Section 1.1(a)

Spin-Off

 

Recitals

Spin-Off Effective Date

 

Recitals

Starz

 

Preamble

Starz Employee Compensation

 

Section 2.1(c)

Starz Indemnitees

 

Section 6.1(a)

Starz Percentage

 

Section 2.1(a)

Starz Officer

 

Section 2.1(a)

Supporting Records

 

Section 1.5

Term

 

Section 3.1

Third-Party Claim

 

Section 6.3(a)(i)

Transaction

 

Section 3.3(c)

 

Section 7.2                                    Entire Agreement; Severability. 
This Agreement (including the Schedules attached hereto), the Tax Sharing
Agreement, the Facilities Sharing Agreement, the Lease Agreement and the
Reorganization Agreement constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof, and supersede all
prior agreements

 

17

--------------------------------------------------------------------------------


 

and understandings, oral and written, among the parties hereto with respect to
such subject matter. It is the intention of the parties hereto that the
provisions of this Agreement will be enforced to the fullest extent permissible
under all applicable laws and public policies, but that the unenforceability of
any provision hereof (or the modification of any provision hereof to conform
with such laws or public policies, as provided in the next sentence) will not
render unenforceable or impair the remainder of this Agreement. Accordingly, if
any provision is determined to be invalid or unenforceable either in whole or in
part, this Agreement will be deemed amended to delete or modify, as necessary,
the invalid or unenforceable provisions and to alter the balance of this
Agreement in order to render the same valid and enforceable, consistent (to the
fullest extent possible) with the intent and purposes hereof.  If the provisions
of this Agreement conflict with any provisions of the Facilities Sharing
Agreement, the provisions of this Agreement shall control, and, if the
provisions of this Agreement conflict with any provisions of the Tax Sharing
Agreement, the provisions of the Tax Sharing Agreement shall control.

 

Section 7.3                                    Notices.  All notices and
communications hereunder will be in writing and will be deemed to have been duly
given if delivered personally or mailed, certified or registered mail with
postage prepaid, or sent by confirmed facsimile, addressed as follows:

 

If to the Provider:

 

Liberty Media Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attention: General Counsel
Facsimile: (720) 875-5382

 

 

 

If to Starz :

 

Starz
8900 Liberty Circle
Englewood, Colorado 80112
Attention: General Counsel
Facsimile: (720) 852-6279

 

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing.  All such notices and communications
will be deemed to have been given on the date of delivery if sent by facsimile
or personal delivery, or the third day after the mailing thereof, except that
any notice of a change of address will be deemed to have been given only when
actually received.

 

Section 7.4                                    Governing Law.  This Agreement
and the legal relations among the parties hereto will be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of Colorado applicable to contracts made and performed wholly therein,
without giving effect to any choice or conflict of laws provisions or rules that
would cause the application of the laws of any other jurisdiction.

 

Section 7.5                                    Rules of Construction.  The
descriptive headings in this Agreement are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.  Words used in this Agreement, regardless of
the gender and number specifically used, will be deemed and construed to include
any other gender,

 

18

--------------------------------------------------------------------------------


 

masculine, feminine, or neuter, and any other number, singular or plural, as the
context requires.  As used in this Agreement, the word “including” or any
variation thereof is not limiting, and the word “or” is not exclusive.  The word
day means a calendar day.  If the last day for giving any notice or taking any
other action is a Saturday, Sunday, or a day on which banks in New York, New
York or Denver, Colorado are closed, the time for giving such notice or taking
such action will be extended to the next day that is not such a day.

 

Section 7.6                                    No Third-Party Rights.  Nothing
expressed or referred to in this Agreement is intended or will be construed to
give any Person other than the parties hereto and their respective successors
and permitted assigns any legal or equitable right, remedy or claim under or
with respect to this Agreement, or any provision hereof, it being the intention
of the parties hereto that this Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their respective successors and assigns.

 

Section 7.7                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which will be an original and
all of which together will constitute one and the same instrument.

 

Section 7.8                                    Payment of Expenses.  From and
after the Spin-Off Effective Date, and except as otherwise expressly provided in
this Agreement, each of the parties to this Agreement will bear its own
expenses, including the fees of any attorneys and accountants engaged by such
party, in connection with this Agreement.

 

Section 7.9                                    Binding Effect; Assignment.

 

(a)                                 This Agreement will inure to the benefit of
and be binding on the parties to this Agreement and their respective legal
representatives, successors and permitted assigns.

 

(b)                                 Except as expressly contemplated hereby
(including by Section 4.1 or 4.2), this Agreement, and the obligations arising
hereunder, may not be assigned by a party to this Agreement, provided, however,
that a party may assign its respective rights, interests, duties, liabilities
and obligations under this Agreement to one or more wholly-owned Subsidiaries of
such party, but such assignment shall not relieve the assignor of its
obligations hereunder.

 

Section 7.10                             Amendment, Modification, Extension or
Waiver.  Any amendment, modification or supplement of or to any term or
condition of this Agreement will be effective only if in writing and signed by
each party affected thereby.  A party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party
to this Agreement, or (b) waive compliance by the other party with any of the
agreements or conditions contained herein or any breach thereof. Any agreement
on the part of a party to any such extension or waiver will be valid only if set
forth in an instrument in writing signed on behalf of such party. No waiver of
any term, provision or condition of this Agreement, whether by conduct or
otherwise, in any one or more instance, will be deemed or construed as a further
or continuing waiver of any such term, provision or condition or of any other
term, provision or condition, but any party hereto may waive its rights in any
particular instance by written instrument of waiver.

 

19

--------------------------------------------------------------------------------


 

Section 7.11                             Legal Fees; Costs.  If a party to this
Agreement institutes any action or proceeding to enforce any provision of this
Agreement, the prevailing party will be entitled to receive from the party
against which such action or proceeding was brought reasonable attorneys’ fees,
disbursements and costs incurred in such action or proceeding, whether or not
such action or proceeding is prosecuted to judgment.

 

Section 7.12                             Force Majeure.  No party will be liable
to another party with respect to any nonperformance or delay in performance of
its obligations under this Agreement to the extent such failure or delay is due
to any action or claims by any third party, labor dispute, labor strike, weather
conditions or any cause beyond a party’s reasonable control.  Each party agrees
that it will use all commercially reasonable efforts to continue to perform its
obligations under this Agreement, to resume performance of its obligations under
this Agreement, and to minimize any delay in performance of its obligations
under this Agreement notwithstanding the occurrence of any such event beyond
such party’s reasonable control.

 

Section 7.13                             Specific Performance.  Each party
agrees that irreparable damage would occur and that the parties would not have
any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that each of the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

Section 7.14                             Further Actions.  The parties will
execute and deliver all documents, provide all information, and take or forbear
from all actions that may be necessary or appropriate to achieve the purposes of
this Agreement.

 

Section 7.15                             Confidentiality.

 

(a)                                 Except with the prior consent of the
disclosing party, each party will:

 

(i)                                     limit access to the Confidential
Information of the other party disclosed to such party hereunder to its
employees, agents, representatives, and consultants on a need-to-know basis;

 

(ii)                                  advise its employees, agents,
representatives, and consultants having access to such Confidential Information
of the proprietary nature thereof and of the obligations set forth in this
Agreement; and

 

(iii)                               safeguard such Confidential Information by
using a reasonable degree of care to prevent disclosure of the Confidential
Information to third parties, but not less than that degree of care used by that
party in safeguarding its own similar information or material.

 

(b)                                 A party’s obligations respecting
confidentiality under Section 7.15(a) will not apply to any of the Confidential
Information of the other party that a party can demonstrate: (i) was, at the
time of disclosure to it, in the public domain; (ii) after disclosure to it, is
published or otherwise becomes part of the public domain through no fault of the
receiving party; (iii) was

 

20

--------------------------------------------------------------------------------


 

in the possession of the receiving party at the time of disclosure to it without
being subject to any obligation of confidentiality; (iv) was received after
disclosure to it from a third party who, to its knowledge, had a lawful right to
disclose such information to it; (v) was independently developed by the
receiving party without reference to the Confidential Information; (vi) was
required to be disclosed to any regulatory body having jurisdiction over a party
or any of their respective clients; or (vii) was required to be disclosed by
reason of legal, accounting, or regulatory requirements beyond the reasonable
control of the receiving party.  In the case of any disclosure pursuant to
clauses (vi) or (vii) of this paragraph (b), to the extent practical, the
receiving party will give prior notice to the disclosing party of the required
disclosure and will use commercially reasonable efforts to obtain a protective
order covering such disclosure.

 

(c)                                  The provisions of this Section 7.15 will
survive the expiration or termination of this Agreement.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has signed this Agreement, or has caused
this Agreement to be signed by its duly authorized officer, as of the date first
above written.

 

 

PROVIDER:

 

 

 

LIBERTY MEDIA CORPORATION (f/k/a Liberty Spinco, Inc.)

 

 

 

 

 

 

By:

/s/ Pamela L. Coe

 

Name: Pamela L. Coe

 

Title: Vice President

 

 

 

 

 

STARZ:

 

 

 

STARZ (f/k/a Liberty Media Corporation)

 

 

 

 

 

 

By:

/s/ Craig Troyer

 

Name: Craig Troyer

 

Title: Vice President

 

[Signature Page to Services Agreement]

 

--------------------------------------------------------------------------------


 

List of Omitted Schedules

 

The following schedules to the Services Agreement, dated as of January 11, 2013,
by and between Liberty Media Corporation and Starz have not been provided
herein:

 

Schedule 2.1(a)—Allocated Expenses in Effect for Calendar Year 2013

 

Schedule 2.1(c)—IT Allocated Expenses in Effect for Calendar Year 2013

 

The Registrant hereby undertakes to furnish supplementally a copy of any omitted
schedule to the Securities and Exchange Commission upon request.

 

--------------------------------------------------------------------------------